TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00239-CV



                                   S. W. and M. S., Appellants

                                                 v.

                Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
    NO. 319,539-B, THE HONORABLE CHRISTOPHER L. CORNISH, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellants S. W. and M. S. filed their notices of appeal on April 26, 2022. The

appellate record was complete on May 6, 2022, making appellants’ briefs due on May 26, 2022.

On May 26, 2022, counsel for appellants filed motions for extension of time to file

appellants’ briefs.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motions and order Yolanda Cortes Mares and

Natalie Fowler to file appellants’ briefs no later than June 16, 2022. If the briefs are not filed by
that date, counsel may be required to show cause why they should not be held in contempt

of court.

              It is ordered on June 2, 2022.



Before Chief Justice Byrne, Justices Kelly and Smith




                                               2